DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114, filed on 04-13-2022.
The action below is a first action on the merits on the request for continued examination.

Response to Amendment
Amendments submitted 03-23-2022 are being considered by the examiner.
The amendment filed 03-23-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the first image indicates information on the attitude of the working equipment”, of claim 1 (6 and 7 parallel in scope).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1 (6 and 7 parallel in scope) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “the first image indicates information on the attitude of the working equipment”, of claim 1 (6 and 7 parallel in scope).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), Fukano (CN 104246085 A), Johnson (US 20150199847 A1), and Ishimoto (US 20130182066 A1).

REGARDING CLAIM 1, Izumikawa teaches, a position detection unit configured to detect a position of the working equipment (Izumikawa: [0016]); a distance detection device attached to the work machine and configured to obtain information on a distance from the work machine to a work target (Izumikawa: [0009]; [0033-0034]); and a processing device configured to generate a first image by using information on a position of the working tool obtained by the position detection unit (Izumikawa: [0011]), and information on a three-dimensional shape of the work target obtained from the information on the distance obtained by the distance detection device and causes a display device to display the first image (Izumikawa: [0033-0034]; [0011]).
Izumikawa does not explicitly disclose, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body, and the first image indicates the position of a cutting edge of the working tool on the work target.
However, in the same field of endeavor, Matsushita discloses, “The working radius of the tip of the chisel … chisel 7a is pressed against the surface of the footing 13” (Matsushita: [0021-0023]); (Matsushita: [Fig. 6, 7]) image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed; (Matsushita: [Fig. 6, 7]) the first image indicates the position of a cutting edge of the working tool on the work target can be observed; (Matsushita: [Fig. 7]) information on a position of a portion extending from the first position along a turning direction of the turning body can be observed, for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa to include the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view of Matsushita do not explicitly disclose, and indicates the position of the cutting edge on the surface of the work target when the turning body turns while the working equipment maintains the current attitude.
However, in the same field of endeavor, Fukano discloses, “The display control device 39 sometimes displays … position P3 obtained by the display control device 39” (Fukano: [0050]); FIG. 9 is a view showing an example in which the locus … TLi existing in the AI is displayed on the screen 42P of the display unit 42 as information relating to the construction result (Fukano: [0055]); The cutting edge trajectory TLi is displayed within the predetermined range … the cutting edge trajectory TLi may be displayed when at least a part of the bucket 8 enters the predetermined range AI (Fukano: [0063]); (Fukano: [FIG. 9]) Projected cutting edge position (54a (Pu, Pd, 8T)) can be observed in a turning direction with corresponding image of cutting edge on work surface (54b), for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa in view of Matsushita to include cutting edge indicators taught by Fukano. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view of Matsushita and Fukano do not explicitly disclose, the processing device obtains a position of an intersecting portion where a circular arc, whose radius is the distance from the rotation center axis of the turning body in a three- dimensional coordinate system with reference to the work machine, is projected on the surface of the work target in the direction parallel to the rotation center axis of the turning body, and the processing device generates the first image using the information on the position of the intersecting portion.
However, in the same field of endeavor, Ishimoto discloses, “The upper swiveling body 3 of the working machine … panorama image and is displayed on the monitor 20...” (Ishimoto: [0054-0055]); (Ishimoto: [FIG. 3(S)(Z1)(Z2)]) wherein the processing device obtains a position of an intersecting portion … of the intersecting portion can be observed, for the benefit of providing a surveillance mechanism for surveying around the upper swiveling body in order to ensure the safety for working and to improve the operability.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include circular arcs, and a radius from the center of the turning body on the surface of the work area taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to provide a surveillance mechanism for surveying around the upper swiveling body in order to ensure the safety for working and to improve the operability.
Izumikawa in view of Matsushita, Fukano, and Ishimoto do not explicitly disclose, a position detection unit configured to detect a position of the working equipment and an attitude represented by a roll angle, a pitch angle and a yaw angle of the work machine; and the first image indicates information on the attitude of the working equipment.
However, in the same field of endeavor, Johnson discloses:
[0024]... a pose sensor 25, also shown generally by an arrow in FIG. 1 to indicate association with the machine, to sense the position and orientation (i.e., the heading, pitch, roll or tilt, and yaw) of the machine relative to the work site 100.
[0015] FIG. 6 is a flowchart of a process for selecting, generating, and displaying images on the head mountable display device…, [FIG. 6...(43)...(45)...(49)...(56)]…
… for the benefit of … increasing operator limited field of view in such machines as haul trucks, dozers, motor graders, excavators, wheel loaders, and other types of equipment due to the size and configuration of these machines.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include increased operator field of view taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to increase operator limited field of view in such machines as haul trucks, dozers, motor graders, excavators, wheel loaders, and other types of equipment due to the size and configuration of these machines.

REGARDING CLAIM 2, Izumikawa in view of Matsushita, Fukano, Johnson, and Ishimoto remains as applied above to claim 1, and further, Ishimoto also teaches, the first image is an image of an arc whose radius is a distance between the a turning center axis of the turning body and the working tool as seen from a direction of the turning center axis and whose center is a position corresponding to the turning center axis (Ishimoto: [0054]).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), Fukano (CN 104246085 A), Johnson (US 20150199847 A1), and Ishimoto (US 20130182066 A1) as applied to claim 1 above, and further in view of Montgomery (US 20130054075 A1).

REGARDING CLAIM 3, Izumikawa in view of Matsushita, Fukano, Johnson, and Ishimoto remain as applied above to claim 1, and further, Izumikawa in view of Matsushita, Fukano, and Ishimoto do not explicitly disclose, the processing device generates a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device.
However, in the same field of endeavor, Montgomery discloses, “The system including: … coupled to the work machine” (Montgomery: ¶[0005]); “FIG. 4 illustrates display of FIG. 2 operating to aid in landscaping installation” (Montgomery: ¶[0010]); (figures display work targets with line images), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include combined line images with work targets taught by Montgomery. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), Fukano (CN 104246085 A), Johnson (US 20150199847 A1), and Ishimoto (US 20130182066 A1) as applied to claim 1 above, and further in view of Kurihara (WO 2017042873 A1).

REGARDING CLAIM 4, Izumikawa in view of Matsushita, Fukano, Johnson, and Ishimoto remain as applied above to claim 1, and further, Ishimoto teaches, an imaging device attached to the turning body (Ishimoto: [ABS] A back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3.).
Izumikawa in view of Matsushita, Fukano, Johnson, and Ishimoto do not explicitly disclose, the processing device combines the first image and a second image that is an image of the work target imaged by the imaging device and displays the combined image on the display device.
However, in the same field of endeavor, Kurihara discloses, “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: [ABS], FIG. 3B(311)); “or a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify display system disclosed by a modified Izumikawa to include superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), Fukano (CN 104246085 A), Johnson (US 20150199847 A1), Ishimoto (US 20130182066 A1), and Kurihara (WO 2017042873 A1) as applied to claim 4 above, and further in view of Montgomery (US 20130054075 A1).

REGARDING CLAIM 5, Izumikawa in view of Matsushita, Fukano, Ishimoto, Johnson, and Kurihara remains as applied above to claim 4, and further Izumikawa also teaches, the imaging device, the position detection unit and the distance detection device are provided in the work machine (Izumikawa: ¶[0008] FIG. 1 is a side view of an excavator … installed in the cabin 10. ¶[0009] FIG. 2 is a block diagram … and a display device 50. ¶[0010] The controller 30 is a control device that controls the terrain detection system 100 … to realize various functions. ¶[0011] Specifically, the controller 30 detects the terrain … is displayed on the display device 50 according to the execution result; ¶[0016] The positioning device 41 is a device that measures the position and orientation (direction) of the excavator.)
Izumikawa in view of Matsushita, Fukano, Johnson, Ishimoto, and Kurihara do not explicitly disclose, the processing device and the display device are provided in a facility including an operation device that remotely operates the work machine.
However, in the same field of endeavor, Montgomery discloses, “While the description to this point has contemplated machine 12 … by a button to instruct driving of the post. Alternatively, a command to drive the post automatically levels post driver 28.” (Montgomery: ¶’s[0025-0026]) for the benefit of bolstering remote monitoring, use, efficiency, and safety.
Montgomery does not explicitly recite the terminology "the processing device and the display device are provided in a facility including an operation device that remotely operates the work machine". However, Montgomery does teach providing a remote for remote operation wherein any suitable remote can be used, which reads on the functional limitation of the claim element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include a machine control via remote taught by Montgomery. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), Kurihara (WO 2017042873 A1), Johnson (US 20150199847 A1), and Ishimoto (US 20130182066 A1).

REGARDING CLAIM 6, Izumikawa teaches, a display device (Izumikawa: ¶[0008] FIG. 1 is a side view of an excavator … upper swivel body 3. In addition, a controller 30 and a display device 50 are installed in the cabin 10.); and a processing device configured to generate a first image by using information on a position of the working tool obtained by the position detection unit (Izumikawa: ¶[0011] Specifically, the controller 30 detects the terrain … various information is displayed on the display device 50 according to the execution result.) and information on a three- dimensional shape of a work target [0033] obtained from information on a distance which is obtained by the distance detection device attached to the work machine [0009] and which is from the work machine to the work target [0033-0034], (Izumikawa: ¶[0033] As a result, the terrain detection … completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system … adopting the three-dimensional laser scanner. Can be realized at low cost; ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection … a posture detecting device 42, a storage device 43, and a display device 50.).
Izumikawa does not explicitly disclose, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body.
However, in the same field of endeavor, Matsushita discloses, “When the "plane" key of the keyboard … of the footing 13 on the display screen, and the tip of the chisel 7a is pressed against the surface of the footing 13”, (Matsushita: ¶’s[0022-0023]); in figure 6 and 7, image is generated … digitally displayed on the display device 42” (Matsushita: ¶[0021]); and in figure 7 information on a position of a portion extending from the first position along a turning direction of the turning body can be observed for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa to include the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view of Matsushita do not explicitly disclose, combines the first image with a second image that is an image of the work target imaged by the imaging device, and causes the display device to display the combined image
However, in the same field of endeavor, Kurihara discloses, “on the basis of 3D model data of the moving … rendering image” (Kurihara: ¶[ABS], [Fig. 3B(311)]); “a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view of Matsushita and Kurihara do not explicitly disclose, the processing device obtains a position of an intersecting portion where a circular arc, whose radius is the distance from the rotation center axis of the turning body in a three- dimensional coordinate system with reference to the work machine, is projected on the surface of the work target in the direction parallel to the rotation center axis of the turning body, and the processing device generates the first image using the information on the position of the intersecting portion.
However, in the same field of endeavor, Ishimoto discloses, “The upper swiveling body 3 of the working machine has a … image. For example, an area within the circle is set as a danger zone Z1...[0055] The obstacle image … on the monitor 20...(Ishimoto: [0054-0055]); (Ishimoto: [FIG. 3(S)(Z1)(Z2)]) wherein the processing device obtains a position of an intersecting portion (S) where a circular arc (observable per quad), whose radius is the distance from the rotation center axis of the turning body in a three- dimensional coordinate system with reference to the work machine (Z1, Z2), is projected on the surface of the work target in the direction parallel to the rotation center axis of the turning body, and the processing device generates the first image using the information on the position of the intersecting portion can be observed, for the benefit of providing a surveillance mechanism for surveying around the upper swiveling body in order to ensure the safety for working and to improve the operability.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include circular arcs, and a radius from the center of the turning body on the surface of the work area taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to provide a surveillance mechanism for surveying around the upper swiveling body in order to ensure the safety for working and to improve the operability.
Izumikawa in view of Matsushita and Kurihara and Ishimoto do not explicitly disclose, a position detection unit configured to detect a position of the working equipment and an attitude represented by a roll angle, a pitch angle and a yaw angle of the work machine; and the first image indicates information on the attitude of the working equipment.
However, in the same field of endeavor, Johnson discloses, limitations and motivation addressed, see claim 1 (supra).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Ishimoto (US 20130182066 A1), Johnson (US 20150199847 A1), and Kurihara (WO 2017042873 A1), and further in view of Matsushita (JP 2001226986 A), Montgomery (US 20130054075 A1), and Fukano (CN 104246085 A).

REGARDING CLAIM 7, Izumikawa teaches, a position detection unit configured to detect a position of the working equipment (Izumikawa: [0016] The positioning device 41 is a device that measures the position and orientation (orientation) of the shovel); a distance detection device attached to the work machine and configured to obtain information on a distance from the work machine to a work target (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing … and a display device 50; ¶[0033] As a result, the terrain detection … construction can be displayed at the same time. [0034] With the above configuration, the terrain detection system … with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.), information on a position of the work target obtained from the information on the distance obtained by the distance detection device, and causes a display device to display the first image (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing a … and a display device 50; ¶[0011] Specifically, the controller 30 detects the terrain … on the display device 50 according to the execution result; ¶[0033] As a result, the terrain detection … at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the …three-dimensional laser scanner. Can be realized at low cost.).
Izumikawa does not explicitly disclose, an imaging device attached to the turning body, the line image includes a plurality of first line images radially extending from a position corresponding to a turning center axis of the turning body, and a plurality of second line images extending along a turning direction of the turning body around the turning center axis, wherein the processing device obtains a position of an intersecting portion where a circular arc, whose radius is the distance from the rotation center axis of the turning body in a three- dimensional coordinate system with reference to the work machine, is projected on the surface of the work target in the direction parallel to the rotation center axis of the turning body, and the processing device generates the first image using the information on the position of the intersecting portion.
However, in the same field of endeavor, Ishimoto discloses, “A back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3.” (Ishimoto: [ABS]), the line image includes a plurality of first line images radially extending from a position corresponding to a turning center axis of the turning body can be observed (Ishimoto: [Fig(s). 3. 8, 9]), and a plurality of second line images extending along a turning direction of the turning body around the turning center axis can be observed in figure 3 (Ishimoto: [Fig(s) 3, 8, 9)], wherein “The upper swiveling body 3 of … two circles is set as an attention zone Z2” (Ishimoto: [0054]), and  [0054] The upper swiveling body 3 of … the circle is set as a danger zone Z1...[0055] The obstacle image … on the monitor 20...(Ishimoto: [0054-0055]); (Ishimoto: [FIG. 3(S)(Z1)(Z2)]) wherein the processing device obtains a position of an intersecting portion (S) where a circular arc (observable per quad), whose radius is the distance from the rotation center axis of the turning body in a three- dimensional coordinate system with reference to the work machine (Z1, Z2), is projected on the surface of the work target in the direction parallel to the rotation center axis of the turning body, and the processing device generates the first image using the information on the position of the intersecting portion can be observed, for the benefit of providing a surveillance mechanism for surveying around the upper swiveling body in order to ensure the safety for working and to improve the operability.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include circular arcs, and a radius from the center of the turning body on the surface of the work area taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to provide a surveillance mechanism for surveying around the upper swiveling body in order to ensure the safety for working and to improve the operability.
Izumikawa in view on Ishimoto do not explicitly disclose, a processing device configured to generate a first image by using information on a three-dimensional shape of the working tool obtained by the position detection unit, and the processing device combines the first image and a second image that is an image of the work target imaged by the imaging device and causes the display device to display the combined image, the processing device obtains an area occupied by the working equipment in the second image using an attitude of the working equipment, and removes the obtained area from information on a shape of the work target.
However, in the same field of endeavor, Kurihara discloses, “The main control … and various data relationships handled by the main control unit 101.” (Kurihara: ¶[0012]), “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: [ABS], FIG. 3B(311)), “or a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), and [Fig. 4, 7, 12]; Figure 4 is an explanatory view of a method of synthesizing the virtual top image 312, showing the steps (a) … Thus, compared with the case where only the point cloud rendering image (g), it is easy to grasp the positional relationship of the work machine 100 and the operation target 301 (Kurihara: ¶’s[0030-0038]), for the benefit of bolstering remote monitoring, use, efficiency, use, and safety.
Kurihara does not explicitly recite the terminology, “the processing device obtains an area occupied by the working equipment in the second image using an attitude of the working equipment, and removes the obtained area from information on a shape of the work target”. However, Kurihara does teach, an area of the camera’s line of sight being obscured by the excavator is detected, removed, and replaced with an artificial image, thus teaching obtaining an area occupied by the working equipment and removes the obtained area from the information on a shape of the work target, for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa in view on Ishimoto to include removing viewing obstructions and superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto and Kurihara do not explicitly dislcose, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body, and the first image indicates the position of a cutting edge of the working tool on the work target.
However, in the same field of endeavor, Matsushita discloses, “The working radius of the tip of the chisel 7a (tip working radius) and … the tip of the chisel 7a is pressed against the surface of the footing 13” (Matsushita: ¶[0021-0023]); [Fig. 6, 7] image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed; image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body can be observed in figure 7, for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include working tool on a surface of the work target and a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto, Kurihara, and Matsushita do not explicitly disclose, the processing device generates a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device.
However, in the same field of endeavor, Montgomery discloses, “The system including: a first processing sequence that retrieves a map of a workspace; a second processing sequence that receives data from a global positioning system device coupled to the work machine” (Montgomery: ¶[0005]); “FIG. 4 illustrates display of FIG. 2 operating to aid in landscaping installation.” (Montgomery: ¶[0010], [Fig(s). 2, 4] display work targets with line images), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device taught by Montgomery. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto, Kurihara, Matsushita, and Montgomery do not explicitly disclose, indicates the position of the cutting edge on the surface of the work target when the turning body turns while the working equipment maintains the current attitude.
However, in the same field of endeavor, Fukano discloses, “The display control device 39 sometimes displays the trajectory of the … the cutting edge position P3 obtained by the display control device 39” (Fukano: [0050]); FIG. 9 is a view showing an example in which the … of the display unit 42 as information relating to the construction result (Fukano: [0055]); The cutting edge trajectory TLi is displayed …  TLi may be displayed when at least a part of the bucket 8 enters the predetermined range AI (Fukano: [0063]); (Fukano: [FIG. 9]) Projected cutting edge position (54a (Pu, Pd, 8T)) can be observed in a turning direction with corresponding image of cutting edge on work surface (54b), for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include cutting edge indicators taught by Fukano. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view of Ishimoto,  Kurihara, Matsushita, Montgomery, and Fukano do not explicitly disclose, a position detection unit configured to detect a position of the working equipment and an attitude represented by a roll angle, a pitch angle and a yaw angle of the work machine; and the first image indicates information on the attitude of the working equipment.
However, in the same field of endeavor, Johnson discloses, limitations and motivation addressed, see claim 1 (supra).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), Fukano (CN 104246085 A), and Ishimoto (US 20130182066 A1) as applied to claim 1 above, and further in view of Nomura (US 20140099178 A1).

REGARDING CLAIM 8, Izumikawa in view of Matsushita, Fukano, and Ishimoto do not explicitly disclose, the processing device causes the display device to display the first image, a first straight line image which is an image of a first straight line and a second straight line image which is an image of a second straight line, as a guide image, the first straight line is a straight line extended to the surface of the work target along a direction parallel to a turning center axis of the turning body from a position outside a blade on one end side in the width direction of the working tool, and the second straight line is a straight line extended to the surface of the work target along a direction parallel to the turning center axis of the turning body from a position outside the blade on the other end side in the width direction of the working tool.
However, in the same field of endeavor, Nomura discloses, “The bucket 8 illustrated in FIG. 14 … edge portions P3 are inside the icon display 8BL of the bucket 8” (Nomura: [0082-0083]), for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine in hazardous condition or disaster areas.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include bucket width/length lines taught by Nomura. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety of a work machine in hazardous condition or disaster areas.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 and 6-7 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663